Mr. Justice Colcock
delivered the opinion of the court:
In the case of Jacob Martin vs. Wm. Walton & Co. (1 McCords Rep. 16,) and the case of the Bank of So. Carolina vs. Humphreys & Mathews, (Ibid, 388,) the court have determined that that which is tantamount to a personal notice, shall be sufficient. If such circumstances are proved as leave no rational doubt on the mind that one knew of the dissolution of the copartnership ; this is certainly as satisfactory as direct and positive proof. It is in fact, all that is meant by the rule ; for where a copartnership had existed for a long time, and an extensive business carried on, it would be difficult if not impossible to send to each customer direct and personal notice. The evidence, therefore, should have been received, and if it had not been satisfactory, the decree would have remained.
The motion is granted.
Justices Johnson, Huger, Richardson and Nott, concurred.